UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6671


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID MCDOWELL ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cr-00087-RDB-1; 1:14-cv-03425-RDB)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David McDowell Robinson, Appellant Pro Se.     Jefferson McClure
Gray, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David McDowell Robinson appeals the district court’s order

denying relief on his motion to vacate, motion for a certificate

of   appealability,        and        other   related        motions          challenging      his

criminal convictions.                 Robinson has failed to show reversible

error    on    appeal     or    establish           grounds       for    a    certificate       of

appealability.           A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2012).                   When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district       court’s    assessment          of     the    constitutional            claims    is

debatable      or     wrong.      Slack       v.     McDaniel,          529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and     that       the    motion       states    a   debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at 484-85.

      Thus,      we      deny     a     certificate          of     appealability,            deny

Robinson’s       motion     for       bail    or     release       pending       appeal,       and

dismiss.       We dispense with oral argument because the facts and

legal    contentions       are        adequately          presented      in     the   materials



                                                2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3